Title: From Thomas Jefferson to James Bowdoin, 10 July 1806
From: Jefferson, Thomas
To: Bowdoin, James


                        
                            Dear Sir
                            
                            Washington July 10. 06.
                        
                        I believe that when you left America the invention of the Polygraph had not yet reached Boston. it is for
                            copying with one pen while you write with the other & without the least additional embarrasment or exertion to the
                            writer. I think it the finest invention of the present age, and so much superior to the copying machine that the latter
                            will never be continued a day by any one who tries the Polygraph. it was invented by a mr Hawkins of Frankford near
                            Philadelphia, who is now in England turning it to good account. knowing that you are in the habit of writing much, I have
                            flattered myself that I could add acceptably to your daily convenience by presenting you with one of these delightful
                            machines. I have accordingly had one made, & to be certain of it’s perfection I have used it myself some weeks, & have
                            the satisfaction to find it the best one I have ever tried; and in the course of two years daily use of them I have had
                            opportunities of trying several. as a Secretary which copies for us what we write without the power of revealing it, I
                            find it a most precious possession to a man in public business. I inclose directions for unpacking & using the machine
                            when you recieve it; but the machine itself must await a special & sure conveyance under the care of some person going
                            to Paris. it is ready packed & shall go by the first proper conveyance.
                        As we heard 2. or 3. weeks ago of the safe arrival of the Hornet at Lorient, we are now anxiously waiting to
                            learn from you the first impressions on her mission. if you can succeed in procuring us Florida, & a good Western
                            boundary it will fill the American mind with joy. it will secure to our fellow-citizens one of their most ardent wishes,
                            a long peace with France & Spain. for be assured that the object of war with them and alliance with England, which at
                            the last session of Congress, drew off from the Republican band about half a dozen of it’s members, is universally
                            reprobated by our native citizens from North to South. I have never seen the nation stand more firm to it’s principles, or
                            rally so firmly to it’s constituted authorities, and in reprobation of the opposition to them. with England I think we
                            shall cut off the resource of impressing our seamen to fight her battles, and establish the inviolability of our flag in
                            it’s commerce with her enemies. we shall thus become, what we sincerely wish to be, honestly neutral, & truly useful to
                            both belligerents. to the one by keeping open a market for the consumption of her manufactures while they are excluded
                            from all the countries under the power of her enemy: to the other, by securing for her a safe carriage of all her
                            productions metropolitan or colonial, while their own means are restrained by their enemy, and may therefore be employed
                            in other useful pursuits. we are certainly more useful friends to France & Spain as neutrals, than as allies. I hope
                            they will be sensible of it, and by a wise removal of all grounds of future misunderstanding to another age, enable you to
                            present us such an arrangement as will ensure to our fellow-citizens long & permanent peace & friendship with them.
                            with respect to our Western boundary your instructions will be your guide. I will only add, as a comment, to them, that we
                            are attached to the retaining the Bay of St. Bernard, because it was the first establishment of the unfortunate La Sale,
                            was the cradle of Louisiana, and more incontestably covered and conveyed to us by France, under that name than any other
                            spot in the country. this will be secured to us by taking for our Western boundary the Guadaloupe, & from it’s head
                            round the sources of all waters Eastward of it to the highlands embracing the waters running into the Missisipi. however
                            all these things I presume will be settled before you recieve this; and I hope so settled as to give peace &
                            satisfaction to us all.
                        Our crops of wheat are greater than have ever been known & are now nearly secured. a caterpillar gave for a
                            while great alarm, but did little injury. of tobacco not half a crop has been planted for want of rain, & even this
                            half, with cotton & Indian corn, have yet many chances to run.
                        This summer will place our harbours in a situation to maintain peace & order within them. the next, or
                            certainly the one following that will so provide them with gunboats & common batteries as to be hors d’insulte. altho’
                            our prospect is peace, our policy & purpose is to provide for defence by all those means to which our resources are
                            competent.
                        I salute you with friendship, & assure you of my high respect & consideration.
                        
                            Th: Jefferson
                            
                        
                    